PER CURIAM.
Defendant was found guilty by a district court jury of charges of aggravated robbery, Minn.St. 609.245, and aggravated assault, Minn.St. 609.22, subd. 1, and was sentenced by the trial court to a maximum indeterminate term of 20 years in prison. On this appeal from judgment of conviction, defendant contends that (1) his war-rantless arrest was not based on probable cause and that a subsequent lineup at which he was identified was tainted by this illegality, and (2) there was, as a matter of law, insufficient evidence identifying him as the assailant. We have considered both contentions and conclude that there is no merit to either of them.
Affirmed.